IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-12-00230-CR

WILLIAM CHARLES WEBB,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                             From the 54th District Court
                              McLennan County, Texas
                             Trial Court No. 2012-675-C2


                            MEMORANDUM OPINION


       Appellant filed what appeared to be a pro se interlocutory notice of appeal of the

trial court’s ruling on his motion for bond reduction. A week later he filed a similar

notice of appeal in this case.
        The Clerk of the Court notified Appellant that this case was subject to dismissal

for want of jurisdiction and that the Court might dismiss his appeal unless he showed

grounds for continuing it. Appellant did not respond to the Clerk’s letter.1

        This Court lacks jurisdiction over a trial court‘s denial of a motion for bond

reduction when the appeal is not from the trial court’s denial of a pretrial application

for writ of habeas corpus in which the appellant sought bond reduction. See Benford v.

State, 994 S.W.2d 404, 409 (Tex. App.—Waco 1999, no pet.); see also Sanchez v. State, 340

S.W.3d 848, 849 (Tex. App.—San Antonio 2011, no pet.). Accordingly, this appeal is

dismissed for want of jurisdiction.2


                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 30, 2012
Do not publish
[CR25]




1 Appellant filed an application for writ of habeas corpus in this appeal. We dismiss it for lack of
jurisdiction because courts of appeals do not have original habeas corpus jurisdiction in criminal law
matters. See Ex parte Price, 228 S.W.3d 885, 886 (Tex. App.—Waco 2007, orig. proceeding); Ex parte Hearon,
3 S.W.3d 650 (Tex. App.—Waco 1999, orig. proceeding).

2 We dismiss as moot Appellant’s pending motion for speedy trial and motion to withdraw attorney of
record.

Webb v. State                                                                                      Page 2